Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements submitted on 01/06/2021, 04/06/2021, and 10/07/2021 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under statutory type (35 U.S.C. 101) double patenting based in view of claims 1-5 and 8-13 of U.S. Patent 10,440,549.


17/064,336
US Patent 10,440,549
Interpretation/Differences
1.  A method by a User Equipment (UE) for using emergency information, comprising: 
transmitting a request message as part of a Network Access Stratum (NAS) procedure;  
receiving, in response to the request message, a response message comprising a list including at least one emergency number;  
determining that a dialed number matches the at least one emergency number;  


upon determining that the dialed number matches the at least one emergency number,
selecting a domain to perform a call setup procedure;  
when the selected domain 
is a Packet Switched (PS) domain, performing an emergency call setup procedure; and 

when the selected domain is a Circuit Switched (CS) domain, performing a 
basic call setup procedure depending on the emergency information.

transmitting a request message as part of a Network Access Stratum (NAS) procedure;  
receiving, in response to the request message, a response message comprising a list including at least one emergency number;  determining that a dialed number matches the at least one emergency number;  



upon determining that the dialed number matches the at least one emergency number, 
selecting a domain to perform a call setup procedure;  
when the selected domain 
is a Packet Switched (PS) domain, performing an emergency call setup procedure; and 
when the selected domain is a Circuit Switched (CS) domain, performing a 
basic call setup procedure.



Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8-13 of U.S. Patent 10,349,257.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 1 analysis:
17/064,336
US Patent 10,349,257
Interpretation/Differences
1.  A method by a User Equipment (UE) for using emergency information, comprising: 
transmitting a request message as part of a Network Access Stratum (NAS) procedure;  
receiving, in response to the request message, a response message comprising a list including                              at least one emergency number;  


upon determining that 
the dialed number matches the at least one emergency number,
selecting a domain to perform a call setup procedure;  




when the selected domain is a Packet Switched (PS) domain, 

when the selected domain is a Circuit Switched (CS) domain, performing a basic call setup procedure depending on the emergency information.

transmitting a request message as part of a Network Access Stratum (NAS) procedure;  
receiving, in response to the request message, a response message comprising a list of
                                              at least one emergency number;  

determining that a dialed number matches the at least one emergency number;  when determining that 
the dialed number matches the at least one emergency number, 
selecting a domain to perform a call setup procedure, 
wherein the call setup procedure comprises at least one of a basic call setup procedure and an emergency call setup procedure;  
when the selected domain is a Packet Switched (PS) domain, 

when the selected domain is a Circuit Switched (CS) domain, performing a 
basic call setup procedure.



Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-12 of U.S. Patent 10,674,345.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 1 analysis:
17/064,336
US Patent 10,674,345
Interpretation/Differences
1.  A method by a User Equipment (UE) for using emergency information, comprising: 
transmitting a request message as part of a Network 
receiving, in response to the request message, a response message comprising a list 

including at least one emergency number;  



determining that a dialed number matches the at least one emergency number;  
upon determining that the dialed number matches the at least one emergency number,

when the selected domain is a Packet Switched (PS) domain, 
performing an emergency call setup procedure; and 
when the selected domain is a Circuit Switched (CS) domain, performing a basic call setup procedure depending on the emergency information.

transmitting a request message as part of a Network 
receiving, in response to the request message, a response message comprising an emergency information 
including at least one emergency number;  


determining that a number matches the at least one emergency number;  
upon determining that the number matches the at least one emergency number, 
selecting a domain to perform a call setup procedure;  

performing an emergency call setup procedure;  and 
when the selected domain is a Circuit Switched (CS) domain, performing a CS fallback procedure without indicating CS fallback for emergency call depending 
on the emergency information.




Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 

		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Brandt/
Examiner, Art Unit 2645
October 27, 2017